
	

113 S1164 IS: Church Health Plan Act of 2013
U.S. Senate
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1164
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2013
			Mr. Pryor (for himself
			 and Mr. Coons) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to clarify provisions with respect to church plans.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Church Health Plan Act of
			 2013.
		2.Church plans as
			 qualified health plans
			(a)In
			 generalSection 1301(a) of
			 the Patient Protection and Affordable Care Act (42 U.S.C. 18021(a)) is
			 amended—
				(1)by redesignating paragraphs (3) and (4) as
			 paragraphs (4) and (5), respectively; and
				(2)by inserting after paragraph (2), the
			 following:
					
						(3)Inclusion of
				qualified church plans
							(A)In
				generalAny reference in this
				title to a qualified health plan shall be deemed to include a qualified church
				plan, unless specifically provided for otherwise.
							(B)Requirements of
				qualified church plansA
				qualified church plan is a church plan, as defined in section 414(e) of the
				Internal Revenue Code of 1986, that—
								(i)is a welfare
				plan, as defined in section 2(c) of Public Law 106–244, and provides health
				care coverage for the employees of ten or more eligible common law employers,
				and if a majority of employees covered by the plan are employees of churches or
				qualified church-controlled organizations within the meaning of sections
				3121(w)(3) (A) and (B) of the Internal Revenue Code of 1986,
				respectively;
								(ii)provides an essential health benefits
				package, as defined in section 1302(a);
								(iii)complies with the requirements under
				sections 2703, 2706, 2708, 2709, 2711, 2712, 2713, 2714, 2715, 2719, and 2719A
				of the Public Health Service Act;
								(iv)prohibits exclusions based on preexisting
				conditions or other health status, and prohibits discrimination against
				individual participants and beneficiaries based on health status for the
				purposes of enrollment, within the meaning of sections 2704 and 2705 of the
				Public Health Service Act, except as provided under subparagraph (C)(ii);
				and
								(v)limits, on average, the ratio of incurred
				losses plus loss adjustment expenses to earned premiums, within the meaning of
				section 2718 of the Public Health Service Act, as calculated across the entire
				church plan, except that, for purposes of this paragraph, earned premiums
				include payments by, or on behalf of, employees of a church, as defined in
				414(e)(3)(B) of the Internal Revenue Code of 1986.
								(C)Exclusion of
				qualified church plans from American health benefit exchanges
								(i)In
				generalA qualified church
				plan may not participate in an American Health Benefit Exchange established by
				a State under section 1311(b) or by the Secretary of Health and Human Services
				(referred to in this paragraph as the Secretary) under 1321(c).
				The Secretary shall not assess a charge or make a payment to a qualified church
				plan to reflect actuarial risk pursuant to section 1343, and a qualified church
				plan shall be exempt from any other subsidies, payments, or requirements under
				this Act that apply to qualified health plans offered on American Health
				Benefit Exchanges, except as provided by this paragraph.
								(ii)PremiumsA qualified church plan may differentiate
				premiums using methods and criteria consistent with those that the Secretary
				uses to assess charges and payments to other qualified health plans based on
				the actuarial risks of enrollees of such plans pursuant to section 1343 and
				those described in section 422.308 of title 42, Code of Federal Regulations. A
				qualified church plan may develop additional methods and criteria to define and
				account for the actuarial risk associated with the prohibition against
				qualified church plans enrolling a larger number and more diverse pool of
				enrollees as long as such additional methods and criteria are not inconsistent
				with the risk adjusters described in section 1343 and those described in
				section 422.308 of title 42, Code of Federal Regulations.
								(D)Deemed status
				of qualified church plansA
				qualified church plan shall be deemed to be—
								(i)minimum essential coverage under an
				eligible employer-sponsored plan, as defined under section 5000A(f)(2) of the
				Internal Revenue Code of 1986; and
								(ii)for the purposes of subparagraph (F),
				equivalent to a health plan offered through an American Health Benefit
				Exchange, within the meaning of section 1311(b).
								(E)Employers
				participating in qualified church plans
								(i)Eligible small
				employersAn employer participating in a qualified church plan
				shall be deemed an eligible small employer under section 45R(d) of the Internal
				Revenue Code of 1986, if—
									(I)the employer has
				not more than 25 full-time equivalent employees, as defined under section
				45R(d)(2) of the Internal Revenue Code of 1986, for the taxable year;
				and
									(II)the average
				annual wages of such full-time equivalent employees do exceed an amount equal
				to twice the dollar amount in effect under section 45R(d)(3)(B) of the Internal
				Revenue Code of 1986 for the taxable year, and if no employee of the employer
				who is enrolled in the qualified church plan receives premium tax credits or
				reductions in cost-sharing under subparagraph (F).
									(ii)No exclusion
				from wagesAny employer participating in a qualified church plan
				shall not exclude from wages and other compensation, for any individual
				receiving premium tax credits under section 1401, any employer contribution for
				minimum essential coverage under a qualified church plan under section 106 of
				the Internal Revenue Code of 1986.
								(iii)Employers
				participating in qualified church plansAny employer
				participating in a qualified church plan shall be deemed to be a
				religious employer as defined in section 147.131 of title 45, Code
				of Federal Regulations.
								(F)Premium tax
				credits, reductions in cost-sharing, and qualified church plansAn individual receiving minimum essential
				coverage under a qualified church plan—
								(i)shall be deemed to satisfy the individual
				responsibility requirements under section 5000A of the Internal Revenue Code of
				1986;
								(ii)shall be deemed to qualify as an applicable
				taxpayer eligible to receive premium tax credits under section 1401, if the
				individual’s household income for the taxable year equals or exceeds 100
				percent but does not exceed 400 percent of an amount equal to the poverty line
				for a family of the size involved; and
								(iii)shall be deemed to qualify as an eligible
				insured eligible to receive reductions in cost-sharing under section 1402(b),
				if the individual’s household income exceeds 100 percent but does not exceed
				400 percent of the poverty line for a family of the size involved.
								(G)RegulationsThe Secretary and the Secretary of the
				Treasury shall promulgate regulations—
								(i)under subparagraph (E) to ensure that an
				eligible small employer offering a qualified church plan receives the same tax
				credit as any other eligible small employer under section 45R of the Internal
				Revenue Code of 1986;
								(ii)under subparagraph (F)(ii) to ensure that
				an applicable taxpayer receiving minimum essential coverage under a qualified
				church plan receives the same premium tax credit as any other applicable
				taxpayer under section 1401;
								(iii)under subparagraph (F)(iii) to ensure that
				an eligible insured receiving minimum essential coverage under a qualified
				church plan receives the same reduction in cost-sharing as any other eligible
				insured under section 1402; and
								(iv)providing church plans sufficient
				opportunity to make appropriate transitions in order to meet the definition of
				qualified church plan under subparagraph
				(B).
								.
				(b)Effective
			 dateThe amendments made by
			 this Act shall take effect as if enacted as part of the Patient Protection and
			 Affordable Care Act (Public Law 111–148).
			
